DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Change of Examiner
	Application # 16/987,469 has been reassigned to Examiner Valenrod whose contact information is provided at the end of this document.

Withdrawn rejections
	Rejections on the ground of non-statutory obviousness-type double patenting over claims of US 10,758,507 are withdrawn in view of amendment to claim 15 which limits administration route of the therapeutic formulation to delivery via inhalation.

New rejections 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 15-21, 23-24, 26-29 and 31-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,758,507 in view of Seville et al., (Powder Technology, 2007, 178, 40-50).
Although the instant claims and the claims of the US patent are not identical, they are not patentably distinct from each other.  Both claim sets recite a method for treating a lung complication induced by radiation in a human subject in need thereof comprising administration of a therapeutic composition consisting essentially of free amino acids of lysine, glycine, threonine, valine, tyrosine, aspartic acid, isoleucine and serine.  Instant claim differs from claims of the ‘507 patent in that instant claims require administration via inhalation, while claim 1 of the ‘507 patent does not specify a route of administration.  One skilled in the art would have found in necessary to select a method of administering the amino acid composition of claim 1 of the ‘507 patent.  Seville et al teach that amino acid composition can be administered via inhalation.  One skilled in the art would have found it obvious to deliver the amino acid composition of the ‘507 patent via inhalation because it is an art recognized method of administering amino acids.

Claims 25 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,758,507 in view of Seville et al., (Powder Technology, 2007, 178, 40-50) as discussed above in further view of Laiakis et al (Advances in Space research 2007, 39, 1019-1025).
Laiakis teaches that space radiation is unavoidable for individuals traveling in space (abstract).  Laiakis further teaches that development of methods to protect astronauts from radiation encountered in space is of critical importance and that administration of drugs or cytokines before, during or after exposure can impair the inflammatory processes that may contribute to carcinogenesis (Summary, page 1024).
It would have been obvious for one skilled in the art to administer the therapeutic formulation of the ‘507 patent to astronauts.  The teaching of Laiakis clearly places astronauts within the subject population encompassed by “human subject in need thereof” when he describes astronauts being exposed to radiation and suggests mitigating the effects of the exposure through therapeutic intervention.

Conclusion
Claims 15-21, 23-29 and 31-33 are pending
Claims 15-21, 23-29 and 31-33 are rejected

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628